UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1043



JOSHUA SAMUEL,

                                              Plaintiff - Appellant,

          versus


SUPERIOR MACHINE COMPANY OF SOUTH CAROLINA,
INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-02-1971-4-27)


Submitted:   November 28, 2005         Decided:     December 16, 2005


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant. Mark W. Buyck, III, WILLCOX, BUYCK &
WILLIAMS, P.A., Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joshua   Samuel    appeals      the   district   court’s     order

accepting the recommendation of the magistrate judge and dismissing

his civil action alleging employment discrimination under 42 U.S.C.

§ 1981 (2000).   We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.    See     Samuel   v.    Superior   Machine   Co.,    No.

CA-02-1971-4-27 (D.S.C. filed Nov. 16, 2004 & entered Nov. 18,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -